Citation Nr: 1821583	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 1998 (to include on an extraschedular basis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 1995 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision granted service connection for (1) chondromalacia and medial meniscus tear, right knee, with a 10 percent evaluation, and (2) residuals of arthrotomy with chondromalacia and torn medial meniscus, left knee, as secondary to the service-connected right knee disability with a 10 percent evaluation.  

In November 1995, the Veteran sought an increased rating for each knee.  An August 1996 rating decision by the Sioux Falls, South Dakota RO increased the rating for each knee disability to 20 percent.  A March 1997 rating decision by the Sioux Falls RO (1) assigned a temporary 100 percent evaluation for thirteen months based on surgery necessitating convalescence for the Veteran's service-connected left knee effective March 1, 1997, and (2) increased the non-temporary rating for his left knee disability to 30 percent effective March 1, 1998.  In March 1997, the Veteran submitted a formal application for a TDIU based on his service-connected right and left knee disabilities.

In June 1997, a rating decision by the Sioux Falls RO denied TDIU.  A November 1998 rating decision by the St. Petersburg, Florida RO (1) continued the 30 percent rating for the Veteran's left knee, (2) continued the 20 percent rating for the Veteran's right knee, and (3) denied TDIU.

In July 2005, the Board (1) denied a rating in excess of 20 percent from June 20, 1991 to February 29, 2004, and in excess of 30 percent from March 1, 2004 for the Veteran's right knee disability; (2) denied a rating in excess of 20 percent from June 20, 1991 to January 27, 1997, and in excess of 30 percent from March 1, 1998 for the Veteran's left knee disability; (3) granted service connection for arthritis of the right knee with a 10 percent evaluation from November 9, 1995 to January 14, 2003; (4) granted service connection for arthritis of the left knee, with a 10 percent evaluation from November 9, 1995 to January 27, 1997; (5) granted TDIU on a schedular basis from March 1, 1998; and (6) remanded the issue of entitlement to TDIU prior to March 1, 1998 for additional development.

In December 2012 the Board consolidated the issues on appeal, in pertinent part, to  entitlement to service connection for a right hip disability as secondary to service-connected disabilities, and entitlement to a rating greater than 10 percent for service-connected left hip bursitis from an August 2009 rating decision with the issue of TDIU prior to March 1, 1998.  The Board remanded all issues for additional development.  An April 2013 rating decision granted service connection for a right hip disability.

In April 2014, the Board denied a rating in excess of 10 percent for the Veteran's service-connected left hip, and again remanded the issue of entitlement to TDIU prior to March 1, 1998 for additional development.  In July 2015, the Board again remanded the issue of entitlement to TDIU prior to March 1, 1998 for additional development.

In March 2017, the Board made a favorable finding of fact that the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment since 1994, but dismissed the claim of entitlement to TDIU for the period from March 1, 1997 to March 1, 1998 as moot, given the assignment of a 100 percent evaluation effective March 1, 1997 following the total left knee arthroplasty.  The Veteran appealed the Board's March 2017 decision to the U.S. Court of Appeals for Veterans Claims (Court).

In November 2017, attorneys for the Veteran and VA filed a Joint Motion for Remand (JMR) with the Court, and by Order dated November 9, 2017 the Court granted the motion remanding this case to the Board for action consistent with the terms of the JMR.

As set forth in the March 2017 Board decision and the JMR, the Board concedes that the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment since 1994.  Additionally, in addressing the issue on appeal, the Board (1) determines which of two claims, the June 1991 claim for entitlement to service connection or the November 1995 claim for increased disability ratings, was pending as of March 1997; and (2) considering that finding, determines an appropriate TDIU effective date.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment since September 21, 1994.

2.  The Veteran's original claim dated June 20, 1991 was pending as of March 18, 1997.

3.  TDIU on an extra-schedular basis as a result of the Veteran's service-connected knee disabilities is warranted for the period from September 21, 1994 to February 28, 1998.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date prior to March 1, 1998 for the assignment of a TDIU on an extraschedular basis have been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Extraschedular TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of a service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent obtaining or retaining gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service (Director), for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  The Board, being unable to grant an extraschedular TDIU in the first instance, is required to obtain the Director's decision before it may adjudicate a claim for extra-schedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the a veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board previously referred this matter to the Director for extraschedular consideration.  In an opinion dated March 30, 2015, the Direct concluded that the evidence of record does not show an exceptional or unusual disability picture as to render the application of the regular rating schedular standards impractical nor do they interfere with employment.  The Board notes that the Compensation Service's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extra-schedular rating when appropriate.  See Wages, 27 Vet. App. at 239.
 
In its March 2017 decision, the Board found that there is competent, credible evidence that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since 1994.  See Board Decision dated March 1, 2017 at pg. 10.  Specifically, the Board found the Veteran's May 2015 statement that his service-connected disabilities have rendered him unemployable "as far back as 1994 where he could not complete an apprenticeship for plumbing" both competent and credible on the matter of unemployability.  Additionally, in his September 1994 notice of disagreement, the Veteran stated "The last day I was able to work was 9-20-94."  Additionally, the Veteran asserted in his March 1997 TDIU application that he was unable to complete the apprentice program in 1994 because of his right and left knee disabilities.  On review of the record, the Board finds the Veteran's September 1994 and March 1997 statements competent and credible.
 
Supporting evidence includes a "Request for Employment Information in Connection With Claim for Disability Benefits" (VA Form 21-492) dated April 1997 and submitted by the Veteran's former employer, which reflects that he was terminated from the position of Apprentice Pipefitter on September 20, 1994, noting that the employer had made no concessions to the Veteran by reason of his disability.  Also, a Social Security Administration (SSA) Decision issued in October 1996 granted disability insurance benefits, in part, on the basis of the Veteran's knee disabilities, and noting that his disabilities were "severe."  The Board notes that while SSA determinations are not binding on the Board, they are, however, relevant and the records relied upon to make SSA determinations are probative evidence specifically in consideration of the Veteran's claim for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  Here, the Board notes that the SSA decision focused on the Veteran's service-connected disabilities.  SSA found the Veteran disabled since August 19, 1994.  The SSA adjudicator concluded that the Veteran's impairments prevent the Veteran from: sitting more than one hour at a time and for a total of more than four to five hours in an eight-hour workday; static standing for more than one hour at a time and for a total of more than four hours in an eight-hour workday; tolerating an eight-hour workday without being able to elevate his lower extremities on a frequent basis or lie down several times throughout the day; lifting more than 20 pounds; squatting; climbing stairs on more than an infrequent basis; or operating foot controls.  Citing SSA criteria, the adjudicator concluded that, based upon the Veteran's residual functional capacity, and vocational factors, "there are no jobs existing in significant numbers which the Veteran can perform."  See SSA Decision dated October 25, 1996 at pgs. 3-4.

In his April 1996 appeal to the Board, the Veteran stated that he had trouble standing by himself and was unable to walk without pain in his joints for fear of his knees "popping out of joint."  He added: "I've been unable to find a sit-down type job and have trouble driving my truck, which is a straight shift type transmission."  Substantive Appeal (VA Form 9) dated April 6, 1996 at pg. 2.
 
Medical and disability evidence from that period includes VA treatment and surgical records.  A VA examination in March 1995 referenced the Veteran's history of knee injuries and surgeries, and noted that during the examination the Veteran was limping.  The diagnosis was chondromalacia, bilaterally, and residual, arthrotomy left knee with torn medial meniscus.  Private medical records from October 1995 reflect that a physician recommended that the Veteran engage in "light work" but avoid kneeling and squatting.  In October 1995 in support of his SSA disability claim, the Veteran reporting wearing knee braces and wrapping both legs from the time he rises from bed.  Noting that his knee disabilities limited his mobility, the Veteran stated that he had to ensure that his feet were planted before starting to walk, that he was unable to walk or stand for more than 30 minutes at a time without pain, and that turning suddenly could dislocate his knees.  He also stated that when working, he followed a pattern throughout the day of working a few minutes, resting, and then working a few minutes more.  During an examination in November 1995, the Veteran reported a history of bilateral knee pain for years, noting that his right knee "pops out of place" at times.  X-rays revealed that the Veteran had mild to moderate joint space narrowing of the right and left knees, degenerative changes in the left knee, and a soft tissue density indicating a Baker's cyst in the left knee.  In a March 1996 VA outpatient follow-up for his knee disabilities, the Veteran reported that he "can't work due to pain."  Between July and November 1996, VA treatment records reflect that the Veteran discussed with his physician the possibility of undergoing left knee arthroscopy.  Following that surgery in January 1997, the Veteran used a walker, then a cane to get about as reflected in VA treatment records from January to March 1997.
 
While there does appear to be a theoretical ability to engage in sedentary to light duty jobs, as noted in an October 1995 SSA assessment (Call Out Operator; Bailiff; Fruit Distributor), the Veteran's employment options appear to be limited.  He completed the twelfth grade and has no college diploma.  Other than working as a machinist, his only other apparent experience was a brief stint as a plumber's apprentice earning $960 per month, from which he was discharged on September 20, 1994 by an employer that was either unable or unwilling to accommodate the Veteran's knee disabilities.  Prior to the apprentice job, the Veteran earned $1,600 per month as a machinist.  See "Veteran's Application for Increased Compensation Based on Unemployability" dated March 18, 1997 (TDIU application) at pg. 1, Section II, 16.  The Veteran stated during an RO hearing in August 1996 that he was enrolled in a vocational rehabilitation program working as a house-keeper at a VA hospital.  However, his March 1997 TDIU application indicates that while he completed the training program, he was terminated by VA because of his knee disabilities.  TDIU application at pg. 2, Section III, 23B.  The record does not indicate whether the Veteran was paid for the work he did while in the program.  Finally, in a February 2018 statement, the Veteran emphasized that his limited education confined his employment options, when he was able to work, to jobs requiring manual labor, including use of his back, hands, and knees.

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually works and without regard to his earned annual income prior to his having been awarded TDIU, such employment constitutes, as a matter of law, a substantially gainful occupation and thus "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).

In light of the Veteran's limited job experience, training, and education, which appears mainly to have involved work as a machinist; and, in light of his physical restrictions which appear to preclude the type of work requiring sitting or standing for extended periods, as well as climbing stairs or significant lifting, as a practical matter, the Board finds that the more probative evidence establishes that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation from September 21, 1994.

Earlier Effective Date for TDIU
 
As recognized by the parties to the JMR, an earlier effective date for TDIU depends on whether the March 1996 rating decision was an initial decision on the Veteran's November 1995 request for increased ratings or a reconsideration of the October 1995 rating decision, and whether the claim was pending in March 1997 when the Veteran filed a formal application for entitlement to TDIU.  See JMR at pgs. 3-4.

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply.  See Rice, 22 Vet. App. at 454; Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award for increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).  Notably, if a claim is pending when a veteran requests TDIU, a grant of TDIU can be effective the date the pending claim was received.  See Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

Here, in an October 1995 rating decision, the RO granted entitlement to service connection for the Veteran's right and left knee disabilities and assigned a disability rating of 10 percent for each knee, effective June 20, 1991, the date of the Veteran's claim for entitlement to service connection.  The Veteran contacted the RO in November 1995 to request that "his claim for an increase in service-connected disability rating be re-opened."  See Report of Contact dated November 14, 1995.  As reflected in the Report of Contact, the RO considered the Veteran's request "as a re-opened claim," not a new claim for an increased rating.  The communication occurred prior to the expiration of the one year period for filing a Notice of Disagreement (NOD).  See 38 C.F.R. § 20.302(a).  As such, the Veteran's November 14, 1995 communication may be reasonably construed as a NOD to the October 1995 rating decision, providing notice to VA of the Veteran's intent to appeal.  The appeal was perfected in April 1996 when the Veteran filed a VA Form 9 substantive appeal.  The request for increased ratings was not adjudicated by the Board until July 2005.  As such, the Board finds that the Veteran's original claim was pending as of March 1997.

As shown above, it is factually ascertainable on this record that the Veteran was unemployable as of September 21, 1994.  Accordingly, the Board finds that a TDIU on an extra-schedular basis as a result of the Veteran's service-connected right and left knee disabilities is warranted for the period from September 21, 1994 to February 28, 1998.  In so deciding, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, supra.  In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine, particularly in light of the grant of entitlement to TDIU herein, whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC for the period on appeal has not been raised by the record.  Concerning housebound status, the Veteran at no point prior to March 1, 1998 had a single disability rated at 100 percent with an additional disability rated at 60 percent or more, and there is no lay or medical evidence of record indicating that the Veteran was housebound due to his service-connected disabilities prior to March 1, 1998.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that the grant of TDIU based on a single disability can satisfy the single disability rated at 100 percent requirement.  However, the grant of TDIU here was based on the combined effects of the Veteran's service-connected right and left knee disabilities, and not solely based on a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Further, while a temporary total rating was in effect during the appeal period, the Veteran did not have a second disability rated at 60 percent or more during that period.  38 C.F.R. §§ 4.29, 4.30.  Hence, the Veteran is not eligible for SMC for the period on appeal.


ORDER

Entitlement to TDIU on an extraschedular basis is granted for the period from September 21, 1995 to February 28, 1998, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


